DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 28-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III and Species 1-9, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 25, 2021.
Applicant’s election without traverse of Group I and Species 10 in the reply filed on August 25, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites limitation: "the plurality of sealing members include at least one sealing member disposed beyond the predetermined distance from the inlet end of the fuel supply nozzle case". However, the limitation was not described in the elected Species 10 (Fig. 11). Therefore, Claim 25 contains subject matter which was not described in the specification in such 
Claim 27 recites limitation: "the plurality of fuel supply holes are formed only in the tapered surface of each fuel supply nozzle". However, the limitation was not described in the elected Species 10 (Fig. 11). In contrast, fuel supply holes (113) are formed in the cylindrical surface of the supply nozzle. Therefore, Claim 27 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Woodcock et al. (US 7,531,048 B2) in view of Sciocchetti (US 5,355,670).
With regard to claim 20,  Woodcock discloses fuel supply nozzle unit (Fig. 7), comprising: a fuel supply nozzle case (68) that includes a plurality of threaded surfaces (inner 
However, Woodcock fails to disclose a washer disposed at an interface between the inlet end of the fuel supply nozzle case and the respective end plates of the plurality of fuel supply nozzles.
Sciocchetti teaches a washer (108’) disposed at an interface between the inlet end of the fuel supply nozzle case and the respective end plates of the fuel supply nozzle (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodcock by incorporating the washer (108’) along with the thread portion (106) as taught by Sciocchetti, for the benefit of providing a sealing between the attachments to prevent leakage.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Woodcock and Sciocchetti as applied to claim 20 above, and further in view of Carlisle (US 2011/0088409 A1).
With regard to claim 21, the device of Woodcock as modified by Sciocchetti discloses the invention as disclosed in the rejection of claim 20 above.  However they fail to disclose the end plate of each fuel supply nozzle includes a plurality of screw holes arranged in a circle, and the washer includes a plurality of washer holes corresponding to the plurality of screw holes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodcock, by employing the flange (9) with the holes (19) and washer (17) as taught by Carlisle, for the benefit of reinforcing sealing between the attachments to prevent leakage.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Woodcock, Sciocchetti and Carlisle as applied to claim 21 above, and further in view of Chang (US 2012/0096839 A1).
With regard to claim 22, the device of Woodcock as modified by Sciocchetti and Carlisle discloses the invention as disclosed in the rejection above. However, they fail to disclose each fuel supply nozzle of the plurality of fuel supply nozzles further comprises: a stepped portion having a cylindrical shape having a first end integrally formed with the end plate and a second end integrally formed with the threaded portion of the rear end, the cylindrical shape having an outer diameter that is less than a diameter of the end plate and is arranged inside the circle formed by the plurality of screw holes, wherein the threaded portion of the rear end of each fuel supply nozzle has a diameter less than the outer diameter of the cylindrical shape.
Chang teaches each fuel supply nozzle of the plurality of fuel supply nozzles further comprises: a stepped portion (tapered portion upstream to thread 31) having a cylindrical shape having a first end integrally formed with the end plate (Fig. 7) and a second end integrally formed with the threaded portion of the rear end, the cylindrical shape having an outer diameter that is less than a diameter of the end plate (Fig. 7) and is arranged inside the circle formed by the plurality of screw holes (11), wherein the threaded portion of the rear end of each fuel supply nozzle has a diameter less than the outer diameter of the cylindrical shape (Fig. 7).

With regard to claim 23, the device of Woodcock as modified by Sciocchetti, Carlisle, and Chang discloses the invention as disclosed in the rejection above. Chang further discloses the fuel supply nozzle case further includes a stepped recess (Fig. 7 where the area that receives tapered section) that is configured to receive the stepped portion of each fuel supply nozzle and that communicates with the threaded surface (31) of each nozzle mounting hole of the plurality of nozzle mounting holes.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Woodcock, Sciocchetti, Carlisle and Chang as applied to claim 21 above, and further in view of MacGee (US 4,712,370).
With regard to claim 24, the device of Woodcock as modified by Sciocchetti, Carlisle and Chang discloses the invention as disclosed in the rejection above. However, they fail to disclose a plurality of sealing members (Fig. 2) disposed at an interface between an outer surface of each fuel supply nozzle (32) and an inner surface of the fuel supply nozzle case (Fig. 2), wherein the plurality of sealing members (34) include a plurality of annular seals (36/40/44) arranged along a longitudinal side of the stepped portion and an annular metal spring (44) inserted between the stepped recess and a bottom surface of the stepped portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodcock, by employing the plurality of sealing members with the metal spring (36/40/44) as taught by MacGee between the fuel supply nozzle and the nozzle case of Woodcock, for the benefit of improving the sealing between attachments to prevent leakage.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Woodcock and Sciocchetti as applied to claim 20 above, and further in view of Zwicky et al. (US 3,121,992).
 With regard to claim 25, the device of Woodcock as modified by Sciocchetti discloses the invention as disclosed in the rejection of claim 20 above. However, they fail to disclose a plurality of sealing members disposed at an interface between an outer surface of each fuel supply nozzle and an inner surface of the fuel supply nozzle case, wherein the threaded surface of each nozzle mounting hole of the plurality of nozzle mounting holes extends a predetermined distance from the inlet end of the fuel supply nozzle case, and the plurality of sealing members include at least one sealing member disposed beyond the predetermined distance from the inlet end of the fuel supply nozzle case.
Zwicky teaches a plurality of sealing members (12/13/14) disposed at an interface between an outer surface of each fuel supply nozzle and an inner surface of the fuel supply nozzle case (Fig. 2), wherein the threaded surface of each nozzle mounting hole of the plurality of nozzle mounting holes extends a predetermined distance from the inlet end of the fuel supply nozzle case (Fig. 2), and the plurality of sealing members (12/13/14) include at least one sealing member (14) disposed beyond the predetermined distance from the inlet end of the fuel supply nozzle case (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodcock, by employing the plurality of sealing members (12/13/14) as taught by Zwicky disposed beyond the predetermined distance from the inlet end of the fuel supply nozzle case of Woodcock, for the benefit of improving the sealing between attachments to prevent leakage.

Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Woodcock et al. (US 7,531,048 B2) in view of DesChamps et al. (US 8,505,311 B2).


With regard to claim 20,  Woodcock discloses fuel supply nozzle unit (Fig. 7), comprising: a fuel supply nozzle case (68) that includes a plurality of threaded surfaces (inner surface of 47 and Fig. 5a) respectively formed inside each of a plurality of nozzle mounting holes (47) formed in an inlet end of the fuel supply nozzle case (Fig. 7); a plurality of fuel supply nozzles (420) respectively engaged with the plurality of nozzle mounting holes (fig. 11), each fuel supply nozzle including a front end that is cylindrical, a rear end that is cylindrical and extends from the front end (Fig. 5a), and an end plate coupled to the rear end, wherein the front end includes a distal end (42) having a conical shape tapered toward the distal end (Fig. 5a) and a plurality of fuel supply holes (50) formed in a tapered surface of the distal end (42), and the rear end includes a threaded portion (Fig. 5a) for engaging with one of the plurality of threaded surfaces (inner surface of 47).
However, Woodcock fails to disclose a washer disposed at an interface between the inlet end of the fuel supply nozzle case and the respective end plates of the plurality of fuel supply nozzles.
DesChamps teaches a washer (14) disposed at an interface between the inlet end of the fuel supply nozzle case and the respective end plates of the fuel supply nozzle (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodcock by incorporating the washer (14) as taught by DesChamps, for the benefit of providing a sealing between the attachments to prevent leakage.
With regard to claim 26, the device of Woodcock as modified by DesChamps discloses the invention as disclosed in the rejection of claim 20 above. DesChamps further discloses the washer (14) includes an outer periphery and a plurality of protrusions (44) extending from the outer periphery, each protrusion including a distal end that is bent such that an outer peripheral .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Woodcock and Sciocchetti as applied to claim 20 above, and further in view of Rieke et al. (US 5,129,582).
 With regard to claim 27, the device of Woodcock as modified by Sciocchetti discloses the invention as disclosed in the rejection of claim 20 above. However, they fail to disclose the plurality of fuel supply holes are formed only in the tapered surface of each fuel supply nozzle.
Rieke taches a plurality of fuel supply holes(40)  are formed only in the tapered surface of each fuel supply nozzle (Figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodcock, by forming the fuel supply holes only in the tapered surface of each fuel supply nozzle as taught by Rieke, for the benefit of creating a divergent spray that extends the scope.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,605,215 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention and the patent both disclose a fuel supply nozzle unit comprising a fuel supply nozzle case, a plurality of fuel supply nozzle mounting holes, a washer, and a plurality of supply nozzles.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOEL . ZHOU
Primary Examiner
Art Unit 3752